DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 10, 15, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the contract information” in the fifteenth line.  There is insufficient antecedent basis for this limitation in the claim (as a result of claim 1, from which claim 8 depends, having been amended to remove such antecedent basis).  The words “according to the contract information” will therefore be treated for examination purposes as not meaningfully limiting claim 8 and its dependents.  Furthermore, claim 9 refers to “the contract information” (fourth line), as does claim 16 (fourteenth line); Applicant should amend these claims, which depend from claim 8, if “the contract information” is removed from claim 8 by amendment. 

Claim 25 recites the limitation “the device information” in the first and second lines.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what information in claim 1, if any, is intended by “the device information”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshizawa et al. (U.S. Patent 7,101,502) in view of Hambir (U.S. Patent 9,087,354).  As per claim 1, Hoshizawa discloses an information distribution system comprising: an image forming apparatus that includes consumable items (Figure 1; column 1, lines 16-19; column 4, lines 8-12); and a supplying section that communicates with the image forming apparatus, wherein said communication may be through a network (Figure 1; column 2, line 62, through column 3, line 8; column 3, line 60, through column 4, line 7); wherein the image forming apparatus includes a first processor (Figure 1; column 2, line 62, through column 3, line 8).  Hoshizawa discloses the item supplying section as comprising a computer and modem (column 3, line 60, through column 4, line 7).  Hoshizawa does not describe the supplying section as a server, although it could be regarded as such, but Hambir, for example, teaches a server of an ordering service (Figure 1; column 1, line 55, through column 2, line 8; column 3, lines 26-40).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ earliest priority to have a server, for such obvious advantages as receiving consumables orders and other communications from the image forming apparatus, performing other telecommunications interactions, and arranging the shipment of ordered consumables. 

Hoshizawa discloses the image forming apparatus placing an order for a particular consumable item, using transmission (column 3, lines 39-59), and discloses that the consumable item supplying section may automatically transmit data of scheduled delivery to the user (column 3, line 60, through column 4, line 7), but does not disclose transmitting a request for delivery status information to the server system, the delivery status information indicating a delivery status of a consumable item from among the consumable items.  However, Hambir teaches providing status information of the shipping and handling of ordered items in response to an inquiry by a user (column 4, lines 33-41).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ earliest priority to transmit a 
Hoshizawa discloses that the consumable item supplying section may automatically transmit data of scheduled delivery to the user (column 3, line 60, through column 4, line 7; column 4, lines 22-27; Figure 4), and further discloses that the consumable item keeping apparatus, having received the delivery data, may display the delivery data on the display to notify the user (column 4, lines 49-55), but Hoshizawa does not disclose the supplying section/server being caused to distribute the delivery status information to the image forming apparatus in response to receiving the request for the delivery status information from the image forming apparatus.  However, Hambir teaches providing status information of the shipping and handling of ordered items in response to an inquiry by a user (column 4, lines 33-41).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ earliest priority for the supplying section/server to distribute the delivery status information to the image forming apparatus in response to receiving the request for the delivery status information from the image forming apparatus, for the obvious advantage of causing a user to be informed of delivery status information of interest to him. 
As per claim 20, this apparatus claim is closely parallel to claim 1, and rejected as obvious on the same grounds applied to claim 1 above.
21 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshizawa and Hambir as applied to claim 1 above, and further in view of official notice.  Neither Hoshizawa nor Hambir discloses that the request for the delivery status information includes identification of the image forming apparatus (although Hoshizawa does refer to “user code” (column 3, line 53; column 4, lines 13-21).  However, official notice is taken that identification of the origin of an order is well-known; hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ earliest priority for the request for the delivery status information to include identification of the image forming apparatus, fur such obvious advantages as enabling the supplying section/server to have the consumable item delivered to the right place, and to assure that the consumable item is compatible with the image forming apparatus. 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshizawa and Hambir as applied to claim 1 above, and further in view of Katsurabayashi et al. (U.S. Patent Application Publication 2007/0019245).  Claims 25 is rejected under 35 U.S.C. 112 (see above), and have been analyzed for obviousness to the extent possible given the uncertainty in interpreting the claim language.  Hoshizawa does not disclose that device information includes counter information indicating a cumulative print amount of the image forming apparatus, but Katsurabayashi teaches a code which describes counter information such as the cumulative print amount of a printer (paragraph 42; Figures 5 and 8).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ earliest priority for device information to include counter information indicating a cumulative print amount of the . 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshizawa and Hambir as applied to claim 1 above, and further in view of Haines et al. (U.S. Patent Application Publication 2002/0072998).  Hoshizawa does not disclose that the consumable items are color toners, but Haines discloses reordering color toners as consumable items (paragraphs 83, 86, ad 87; Figures 9A and 9B).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ earliest priority for the consumable items to be color toners, for the obvious advantage of enabling the image forming apparatus to continue printing in color. 

Allowable Subject Matter
Claims 8, 9, 10, 15, 16, and 17 are rejected under 35 U.S.C. 112, and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also amended to overcome the antecedent basis problems.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Hoshizawa et al. (U.S. Patent 7,101,502) discloses elements of independent claim 1, with other elements being taught by Hambir (U.S. Patent 9,087,354), as set forth above.  However, Hoshizawa and Hambir do not disclose the limitations of claim 8.  Blum et al. (U.S. Patent Application Publication 2012/0203632) teaches that summary reports can be created that provide detailed information including “shipping status” about purchases made from multiple merchants .  

Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Hoshizawa et al. (U.S. Patent 7,101,502) discloses elements of independent claim 1, with other elements being taught by Hambir (U.S. Patent 9,087,354), as set forth above.  Official notice is taken in rejecting claim 21, as set forth above.  However, Hoshizawa and Hambir do not disclose the limitations of claim 11.  Nicholas et al. (U.S. Patent Application Publication 2010/0211866) teaches a computer system (“operator”) comprising a central processing unit and operating . 

Claims 22, 2-7, 13, 14, 18, 19, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record, Hoshizawa et al. (U.S. Patent 7,101,502) discloses elements of independent claims 1 and 20, with other elements being taught by Hambir (U.S. Patent 9,087,354), as set forth above.  Moreover, official notice is taken in rejecting claim 21, from which claim 22 depends (claim 28 depends directly from claim 20, without an equivalent of claim 21).  Hoshizawa and Hambir do not teach the elements of claims 22 and 28.  Kudo (U.S. Patent 6,952,686) discloses an electronic contract safekeeping method and server, with a contract ID for enabling authorized access (see, for example, column 6, line 54, through column 7, line 10).  However, .
 
Claims 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Hoshizawa et al. (U.S. Patent 7,101,502) discloses elements of independent claim 1, with other elements being taught by Hambir (U.S. Patent 9,087,354), as set forth above.  It is well-known to save history information, and Hilbush et al. (U.S. Patent Application Publication 2005/0038758) in particular teaches retrieving and viewing prior shipment/delivery information.  However, Hoshizawa and Hambir do not disclose the specific limitations of claim 27; Hilbush and the other prior art references of record do not, in combination with Hoshizawa, Hambir, and each other, disclose, teach, or reasonably suggest those limitations. 

Claims 1-28 have also been considered for eligibility under 35 U.S.C. 101.  The system of claims 1-19 and 21-27 and the apparatus of claim 20 and 28 both fall within the statutory category of machine (Mayo test, Step 1).  The claims raise a question of being directed to an abstract idea, in the field of certain methods of organizing human claims 1-28 are patent-eligible under 35 U.S.C. 101. 

Response to Arguments
Applicant's arguments filed June 2, 2021 have been fully considered but they are not persuasive.  The Double Patenting rejections formerly made no longer apply; however, the amendments to the claims give rise to obviousness rejections against the amended independent claims, and to some of the dependent claims, as set forth above, and also to rejections under 35 U.S.C. 112, also as set forth above.  Examiner hopes that, by submitting further amendments to incorporate non-obvious subject matter into the independent claims, and by correcting the claim language to overcome the 35 U.S.C. 112 rejections, Applicant will be able to obtain a notice of allowance and a patent. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tomidokoro (U.S. Patent 6,023,593) discloses a consumable item supplying system for an image forming apparatus.  Katsurabayashi (U.S. Patent 7,830,555) is the patent issued on the application published as U.S. Patent Application Publication 2007/0019245, and used in making a rejection under 35 U.S.C. 101.  . 
Hilbush et al. (U.S. Patent Application Publication 2005/0038758) disclose Internet package shipping systems and methods.  Nicholas et al. (U.S. Patent Application Publication 2010/0211866) disclose a system and method for converting the digital typesetting documents used in publishing to a device-specific format for electronic publishing.  Kuroyanagi (U.S. Patent Application Publication 2012/0023451) discloses an image forming apparatus and screen control method that displays a list screen.  Blum et al. (U.S. Patent Application Publication 2012/0203632) disclose tracking and summarizing purchase information. 
The anonymous article, “Qiva Introduces Supply Chain Execution Framework for Global B2B E-Commerce,” discloses, customers placing delivery requests online and accessing information on the status and delivery of their orders.  The anonymous article, “Low-cost proof-of-delivery technology improves efficiency,” discloses customers accessing up-to-the-minute status of their shipments. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	June 23, 2021